 BARTON DISTILLING COMPANY361within 5 days after the election and filed objections without theadvice of counsel after the 5-day period had expired, and that,had his objections been timely filed, they would have been suffi-cient to cause the election to be set aside. Local 182 contendsthat forthese reasonsits objections shouldnotbe overruled asuntimely.Section 102.61 of the Board's Rules and Regulations providesthat objections to an election must be filed with the Regional Di-rection within 5 days after the tally of ballots has been furnishedthe parties. The Rules and Regulations of the Board, having beenduly published in the Federal Register, are binding upon all par-tiesto Board proceedings, regardless of actual notice.3 Noade-quate reason has been shown for waiving in this case the timelimit on filing objections to elections. As there is no dispute thatthe objections of Local 182 were filed more than 5 days after itwas furnished with a tally of ballots, we find that such objectionswere untimely,4 and we will deny the instant motion, insofar as itseeks to have the Board consider such objections on their merits.[The Board denied the motion. ]3Federal RegisterAct, 49 Stat 503, 44 USC § 301 etseq. at § 307.4SeeWilliam J. Dunn, d/b/a Dunn Motor Company, 100 NLRB 822.BARTON DISTILLING COMPANY, and BARTON WAREHOUSEAND DISTILLING CORPORATIONland DISTILLERY, REC-TIFYING & WINE WORKERS' INTERNATIONAL UNION OFAMERICA, AFL,Petitioner.Case No.9-RC-1958. July 23,1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William G.Wilkerson, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Styles, and Peter-son].Upon the entire record in thiscase,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningIThe name of the Employer appears as amended at the hearing.106 NLRB No. 65. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Section 9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowingreasons:The International Union of United Brewery, Flour, Cereal,SoftDrink and Distillery Workers of America, CIO, hereincalled Brewery Workers, CIO, its Local No. 41, herein calledCIO Local, and the Employer are parties to a collective-bargainingcontract covering the employees in the unit soughtherein. This contractwas executedApril 13, 1953, to be retro-active to January 15, 1953, and to extend until January 15,1954. The Brewery Workers, CIO, and the Employer contendthat this contract barsan electionat this time. The Petitioner,Distillery, Rectifying & Wine Workers' International Union ofAmerica, AFL, herein called Distillery Workers, AFL, assertsthat a schism has occurred, preventing the contract frombarring this proceeding.Followingsome dissensionin the CIO Local,andareductioninwages of1cent an hour under theescalatorclause of thecontract, 76 dissident employees attended an informalmeetingon May 15, 1953, towhichMcKiernan, internationalrepresenta-tive of the Distillery Workers, AFL, was invited.2 They dis-cussed with McKiernan the matter of changing affiliation fromthe CIO to the AFL, andsigned a documentstating they desiredrepresentationby the Distillery Workers, AFL. On May 21, asimilarinformal meetingwas held, with 95 employeespresent.McKiernan, who wasagaininvited to attend, presided. Hediscussedwith the employees the proposedchange inaffiliation,and answeredquestions regarding the current contract, the AFLwagesat other distilleries, and the type of contract the AFLcould negotiate.He told them the AFL "could get the sameagreementonly better,"and expressedthe belief that the AFLcould negotiatea wage increasefor them.Neither of thesetwo meetingswas called by the CIO Local,and both were admittedly AFL organizationalmeetings.However, the CIO Local did calla regularmonthlymeetingon May 25. Themeeting notices,which were posted, announcedthat CIO guestspeakerswould bepresentand urged all mem-bers to attend.' Themeeting wasattended by 137 of the 150-160members inthe bargaining unit. The CIO Local's president,Donahue, opened themeeting,introduced one of the officialsfrom the Brewery Workers, CIO, and stated that this officialwould preside. Shortly thereafter, employee Jackson made amotion4 toinvite the AFL representativesinto the meeting andto allow them to speak, but the chairman ruled the motion outof order. Jackson then asked for, and obtained, a standing vote2McKiernan was invited by employee Jackson, whose husband was an AFL steward atanother distillery.SAlthough the notices made no mention of any disaffiliation, it is evident that the BreweryWorkers, CIO, the CIO Local, and its officers and members were aware of the disaffiliationactivity.The meeting was held in the armory, which was large enough to accommodate amuch larger attendance than the 30 or so members who usually attended meetings.4Jackson admitted that the motion had been typed out by Distillery Workers, AFL's, repre-sentative,McKiernan, in preparation for the meeting. BARTON DISTILLING COMPANY363of the membership. The chairman refused to recognize thefavorable vote, and all except about 14 members and the Local'sofficers walked out of the meeting. When the dissenters refusedto return unless the motion was allowed,the CIO officials left. 5Themeeting then reconvened, with employee Jackson pre-siding.6McKiernan and the other AFL officials were invited toattend, and they talked to the group. While McKiernan had thefloor, he proposed the following motions, which were duly madeand seconded, and approved by virtually a unanimous' vote: (1)To disaffiliate and to dissolve the Local; (2) to seek a charterfrom the Distillery Workers, AFL; (3) to authorize the AFL tonegotiatewith the Employer for them; (4) to impound the Local'sfunds in the bank;' and (5) to notify the Employer and this Boardof their actions.In themeantime, onMay 22, the Petitioner filed the petitionherein. On June 1, Fessenden, regional director for the BreweryWorkers, CIO, acknowledged receipt of a copy of the petitionand notified the Board's Regional Director that the BreweryWorkers, CIO, had withdrawn the Local's charter and wasdisclaiming any interest in the proceeding.However, on June 9,2 days before the hearing herein, the general counsel for theBrewery Workers, CIO, notified the field examiner that theJune 1 disclaimer of interest was withdrawn "because it hadbeen based upon erroneous information." On the following day,CIO representatives went to the Employer's plant and secured16 authorization cards.9No notice of the disclaimer and revocation of charter wasgiven to either the CIO Local's officers or the Employer. TheLocal still has its same officers and, according to its presi-dent, is still in existence until they are notified officially thatthe charter has been revoked. The Employer continues to checkoff union dues, but is holding the dues in escrow. It has declinedto recognize the Distillery Workers, AFL, pending disposition ofthis proceeding. There have been no grievances to process.In similar situations where some of the employees,dissatis-fied with their representation or with the bargain made by theirrepresentative,desire to change such representation at a time5 According to Fogle, the CIO Local's financial secretary, Fessenden, the Brewery Work-ers, CIO's, regional director, told the Local's officers that the women had their minds madeup, that "there wasn't a thing you could do," and that he "wouldn't have any more to do withus," and that "the best thing for you boys to do is to get back out there and get with them."However, according to Donahue, one of the officials said: "It looks like that you haveA.F. of L.," to which another official replied: "Hell, we don't give up that easy."6 After the CIO officials left, the CIO Local's officers joined the other members in themeeting, but did not offer to preside Two temporary officers were elected.?One witness testified that from 2 to 4 members did not join in the standing votes, butneither did they stand to oppose the motions8 Donahue and three others were elected to do this and they did so the following day.9Including 1 signed by Donahue, the CIO Local's president who had met with about 100other employees on June 2 and signed revocations of CIO dues checkoffs and an applicationfor an AFL charter. Donahue reasoned at the hearing: "So far as myself, I was satisfiedwith the contract that we had and if it would hold I would say okay; if it doesn't, why wehave to have representation of some sort and the A F. of L of course is the next choice." 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDgenerally considered inappropriate by the Board, the Boardhas held that the mere fact that they have expressed that dis-satisfaction in formalized action is not by itself sufficientreason for making an exception to the normal contract-barrule.10Before applying the schism doctrine, the Board must beconvinced that the bargaining relationship is so confused thatno stabilizing purpose would be served by applying the contract-bar rule, and the Board will not permit the schism doctrine tobe used to facilitate raiding by a rival union." Moreover, theBoard will not accord any validity toa formalized disaffiliationproceeding when, by reason of the control by the rival union overthe disaffiliation proceeding, a vote is not taken at a meeting ofthe contractingunion.12Applying these principles to the presentcase,we believe thatthe situation does not warrant an exception to the contract-barrule.We find that the Petitioner activelyassisted thedissidentemployees in their efforts at disaffiliation, that the May 25meeting effectually became an AFL meeting after the CIO offi-cials departed, and that there remains sufficient support of theCIO Local for it to represent the employees and to administerthe contract.As the existing contract will not expire until January 15,1954, we find that it is a bar to the present petition. We shalltherefore dismiss it, without prejudice to a timely refiling.'3[The Board dismissed the petition.]10 Allied Container Corporation, 98 NLRB 580.1lSaginaw Furniture Shops, Inc., 97 NLRB 1488; Dennis-Mitchell Industries, 101 NLRB846.12 Bendix Products Division, 98 NLRB 1180.13 In light of this disposition of the case, we deny the motion of the Brewery Workers,CIO, to reopen the hearing.GENERAL ELECTRIC COMPANYand INTERNATIONAL UNIONOF ELECTRICAL, RADIO AND MACHINE WORKERS, CIO,Petitioner.Case No.9-RC-1939. July 23, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William G.Wilkerson, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.1'The Petitioner'smotion,made at the hearing, to consolidate the instant case with CaseNo. 9-RC-1839 was reserved for the Board. As the Board's decision in that case issued onMay 26, 1953, the day of the hearing in the present case, the motion is denied. The Peti-tioner'smotion made in its brief, that the Board review the compliance status of the GreaterLouisville Metal Trades Council of Louisville, Kentucky, AFL, as it pertains to that organi-zation's participation in Case No. 9-RC-1839, is not properly before the Board and is there-fore denied.106 NLRB No. 66.